Title: C. W. F. Dumas to John Adams: A Translation, 22 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 22 March 1782
Sir

From all appearances we will, with Ovid, be able to utter Dicite Io Pæan next Tuesday or Wednesday, that is to say, that our sister Holland, along with our already established sister Friesland, will soon complete the fraternity with the others. Yesterday, the matter of your confirmation was discussed with no debate. Nine cities, Dordrecht, Haarlem, Delft, Leyden, Amsterdam, Gouda, Schoonhoven, Purmerend, and I forget the ninth one, all voted in the affirmative without contradiction, even from the grand pensionary who seemed very accommodating. The other nine deputies kept silent only because they had not yet received their instructions. Our friend declared that this assembly could not adjourn until a definitive resolution was taken regarding this subject, as did another friend, who assured me that it will pass unanimously next Tuesday or Wednesday. Be so kind, sir, as to respond to me whether or not the copy of the resolution that you received from the states of Friesland is an authentic copy, that is, if it is signed by Mr. Sminia, secretary of the states of Friesland. I was asked about it and I have reason to believe that it was because of the next step needed as a result, which would be to also send you a copy signed by Mr. Clotterboke, secretary of the states of Holland. Our friend is surprised that you did not come here today. He says it would be good for you to be here for a few days. I believe that the ambassador will be pleased to be able to tell you in person what I wrote to you several days ago about Mr. de Vergennes.
I believe it to be certain that Wentworth finally left yesterday for Amsterdam, unless he is hiding in some gutter.
Please accept my family’s regards. One of these days I will ask you, sir, for the 6052.10 florins remaining to be paid to Messrs. Moliere fils & Co and due by April 15th, so that I will be ready when the house sale becomes final.

I am, with the most respectful attachment known and vowed to you always, sir, your very humble and very obedient servant 
Dumas


I suspect that there will be still yet another small ruse to question the authenticity of your confirmation. But you can easily avoid this little trap, if one wishes to try it, by clearly refusing to present your credentials in any other way than how all public officials present theirs, that is to say, to a full audience at the assembly of the states general and not to a committee. After this first audience, the commissioners can question all they want, but the audience must come first in order to prevent any chicanery in the future.
It is best not to say anything about this letter to anyone except Messrs. V. B., Bicker, and Maarseveen, if you think it is appropriate to tell them. No one else must know anything about the resolution until it is passed and communicated.

